Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 22, 2016

                                    No. 04-15-00609-CV

BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
           of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                   Appellants

                                              v.

                    SOUTHWEST GUARANTY INVESTORS, LTD.,
                                 Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-04-0331-CVA
                       Honorable Russell H. Wilson, Judge Presiding


                                       ORDER
      Appellants’ motion for reconsideration of denial of oral argument is denied.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court